The questions in this case arise on the plaintiffs' demurrer to a bill in equity filed as an answer to the writ of entry brought by the plaintiffs against the defendant to recover the possession of certain real estate in Hanover. The plaintiffs contend that the defendant is not entitled to the relief prayed for in the bill, for the reason that the terms of the contract there set out are not sufficiently definite to enable a court of equity to decree specific performance, and that their demurrer should have been sustained. They say that, according to the allegation of the bill, the contract between the testator and the defendant was simply that he should build and give her a house in Hanover, without reference to any particular lot of land upon which the house was to be built. But we think the fair meaning of the bill is that the defendant made parol contract with the testator by which he was to convey to the defendant the land claimed in the writ of entry. If such contract is not alleged with sufficient definiteness, the defendant asks leave to amend the bill. Such amendment may be made and will render unnecessary the consideration of this objection.
No time being fixed within which the testator was to give a deed of the property, he was entitled to a reasonable time in which to do so. Brown v. Prescott, 63 N.H. 61, 62; Kidder v. Flanders, ante, p. 345.
The consideration to be given by the defendant seems definite enough. It was that she should abandon her present purpose of going to Cuba and remain in Hanover, and that she should induce her husband to do the same. The time that they were to remain in Hanover would be a reasonable time, having reference to the nature of the contract.
It is alleged in the bill that the defendant, induced by the testator's promise, entered into the possession of the property, expended large sums in the way of improvements, and has continued in the occupation of the same to the present time, managing and controlling it as her own. These allegations are sufficient to withdraw the case from the operation of the statute of frauds. Tilton v. Tilton, 9 N.H. 385, 390; Seavey v. Drake,62 N.H. 393; Brown v. Prescott, 63 N.H. 61; Stillings v. Stillings,67 N.H. 584.
Exception overruled.
All concurred. *Page 405